                Case 2:18-cv-01310-MRH Document 52 Filed 12/04/18 Page 1 of 7



                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHAEL FLOOD, JR. and ALECIA                   Civil Action No. 2:18-cv-01310-MRH
FLOOD, individually and as Parents and
Natural Guardians of T.F., a minor,             JUDGE MARK R. HORNAK

                          Plaintiffs,
                    vs.

GEORGE VILLEGAS, JR. and PAM
VILLEGAS, individually and as Parents
and Natural Guardians of MEGAN
VILLEGAS; DAVID and CHRISTY
SHERK, individually and as Parents and          ELECTRONICALLY FILED
Natural Guardians of K.S., a minor; DAVID
and CHRISTINE SEAMAN, individually
and as Parents and Natural Guardians of
C.S., a minor; CRIS and KIMBERLY
SALANCY, individually and as Parents
and Natural Guardians of E.S., a minor;
DAVID and LYNN REINA, individually and
as Parents and Natural Guardians of H.R.,
a minor; SENECA VALLEY SCHOOL
DISTRICT; BUTLER COUNTY DISTRICT
ATTORNEY’S OFFICE; and BUTLER
COUNTY, PENNSYLVANIA,

                          Defendants.           JURY TRIAL DEMANDED


                    MOTION TO DISMISS OF DEFENDANTS, BUTLER COUNTY DISTRICT
                      ATTORNEY’S OFFICE AND BUTLER COUNTY, PENNSYLVANIA


               AND NOW, come Defendants, BUTLER COUNTY DISTRICT ATTORNEY’S OFFICE and

BUTLER COUNTY, PENNSYLVANIA, by and through their undersigned counsel, JonesPassodelis,

PLLC, and file the within Motion to Dismiss pursuant to Rule 12(b)(1) for lack of subject matter




{W0154190.1}
                    Case 2:18-cv-01310-MRH Document 52 Filed 12/04/18 Page 2 of 7



jurisdiction, and pursuant to Rule 12(b)(6) for failure to state a claim upon which relief may be

granted, as follows:



               1.      This action was filed by the parents of a male high school student, individually and

on behalf of their minor son, T.F., against various defendants, including the parents of female

high school students, their school district, Butler County and the Butler County District

Attorney’s Office stemming from allegations of sexual assault made by the female high school

students against T.F. and T.F.’s subsequent prosecution.



               2.      The claims against the Butler County District Attorney’s Office and Butler County

(the “County Defendants”) are included in only one count of Plaintiffs’ twelve count Complaint

in which Plaintiffs assert a municipal liability claim claiming that the County Defendants

maintained a policy of not prosecuting females who make allegedly false accusations of sexual

assault and that T.F. was singled out as a “class of one” by the Assistant District Attorney or

probation officer handling that case.



               3.      The relevant facts with respect to the County Defendants are set forth County

Defendants’ accompanying Brief in Support of Motion to Dismiss.



               4.      Pursuant to the Court’s Standing Order, (ECF No. 3), County Defendants

attempted to confer with Plaintiffs regarding the extent to which these Defendants maintain

Plaintiffs’ claim is insufficient. See attached Ex. A (email chain). Plaintiffs would not agree to


{W0154190.1}                                             2
                    Case 2:18-cv-01310-MRH Document 52 Filed 12/04/18 Page 3 of 7



amend their Complaint at this stage, and their position is set forth in the accompanying email

chain.



               5.      As set forth in more detail in County Defendants’ Brief in Support of Motion to

Dismiss, Plaintiffs’ municipal liability claim against the County Defendants is not appropriately

or sufficiently pled, and therefore, requires dismissal.



               6.       As an initial matter, the parent Plaintiffs’ individual claim for equal protection

must fail as no allegations of individual harm to the parents exist and “a parent, not acting in a

representative capacity, lacks standing to sue for the deprivation of the civil rights of his or her

children.” Morel v. Smith, 2017 WL 332 6975, at *2 (M.D. Pa June 27, 2017)(internal quotations

omitted). While the Complaint provides that the claim is brought by all Plaintiffs, Plaintiffs

indicated they are not seeking individual equal protection claims by the parent Plaintiffs, and

therefore, this claim should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1)

with prejudice. In addition, counsel appears to acknowledge, in Exhibit A, that the parents do

not pursue this claim.



               7.       Further, the District Attorney’s Office is not a proper party to Plaintiffs’ municipal

liability claim. The case law is clear that District Attorney’s offices are not entities that have the

capacity to be sued for purposes of § 1983 liability, and therefore, this party should be

dismissed with prejudice. Reitz v. County of Bucks, 125 F.3d 139, 148 (3d Cir.1997).




{W0154190.1}                                              3
                    Case 2:18-cv-01310-MRH Document 52 Filed 12/04/18 Page 4 of 7



               8.       To the extent Plaintiffs’ equal protection claim arises out of minor Plaintiff’s

charges as a result of the 2017 pool incident, Plaintiffs waived any complaints stemming

therefrom. Indeed, the Complaint makes clear that Plaintiffs entered into a consent decree,

agreeing to the disposition of these charges and the minor’s subsequent probation. Plaintiffs

cannot now complain of behavior or sanctions about which they voluntarily agreed.



               9.       Plaintiffs’ Complaint fails to set forth a municipal liability claim on the basis of a

County policy or on a theory that Plaintiff T.F.’s rights were violated as a class of one.



               10.      First, Plaintiff failed to set forth any official with final policy-making authority for

the County so that the decision not to prosecute females who made allegedly false statements

of sexual assault could satisfy the requirements of municipal liability.



               11.      To the extent Plaintiffs claim the attorneys in the District Attorney’s Office

implemented any alleged policy, the conduct of the ADA set forth in Plaintiffs’ Complaint is

purely prosecutorial in nature and cannot be deemed County policy for the purposes of Section

1983 liability. Connick v. Thompson, 563 U.S. 51, 62 (2011).



               12.      Further, Plaintiffs’ Complaint fails to set forth any causation to the extent that

parent Plaintiffs or T.F. were directly harmed by any alleged policy of failing to prosecute

females who made allegedly false accusations of sexual assault. All of Plaintiff T.F.’s claimed




{W0154190.1}                                               4
                Case 2:18-cv-01310-MRH Document 52 Filed 12/04/18 Page 5 of 7



harm stems from his own prosecution, not the lack of prosecution of the minor female

Defendants.



               13.   Similarly, Plaintiffs’ Complaint fails to sufficiently allege that County Defendants

were deliberately indifferent as Plaintiffs do not set forth any basis in which a County actor

knew or should have known that his actions in failing to prosecute the minor female

Defendants would harm Plaintiffs.



               14.   With respect to Plaintiff T.F.’s “class of one claim,” Plaintiff fails to sufficiently set

forth any of the elements required to state a claim. In order to state an equal protection claim

premised upon a “class of one” theory, plaintiff must allege 1) the defendant treated them

differently from others similarly situated; 2) the defendant did so intentionally; and 3) there

was no rational basis for the difference in treatment. Hill v. Borough of Kutztown, 455 F.3d 225

(3d Cir. 2006).



               15.   T.F. fails to set forth that he was treated differently than those similarly situated.

While Plaintiff names the minor female Defendants as comparators, they cannot be found to be

similarly situated to give rise to a class of one claim.



               16.   The Complaint also fails to sufficiently state that the County actors intentionally

treated T.F. differently with ill-will.




{W0154190.1}                                             5
                Case 2:18-cv-01310-MRH Document 52 Filed 12/04/18 Page 6 of 7



               17.   Finally, Plaintiffs cannot nor do they allege that the County acted without a

reasonable basis. Rather, from the face of the Complaint, based on the serious charges alleged,

the prior consent decree and information available, the ADA acted reasonably.



               18.   Plaintiffs’ claim against the County Defendants is deficient a matter of law and

cannot be cured. Therefore, amendment would be futile and the County Defendants should be

dismissed with prejudice.



               WHEREFORE, Defendants, BUTLER COUNTY DISTRICT ATTORNEY’S OFFICE and BUTLER

COUNTY, PENNSYLVANIA, respectfully request that this Honorable Court dismiss Plaintiffs’

Complaint against these Defendants with prejudice.

                                                   Respectfully submitted,

                                                   JONESPASSODELIS, PLLC

                                                   By: s/Marie Milie Jones
                                                      MARIE MILIE JONES, Esquire
                                                      PA I.D. No. 49711
                                                      E-Mail: mjones@jonespassodelis.com

                                                         MARIA N. PIPAK, Esquire
                                                         PA I.D. No. 317450
                                                         E-Mail: mpipak@jonespassodelis.com

                                                         Gulf Tower, Suite 3410
                                                         707 Grant Street
                                                         Pittsburgh, PA 15219
                                                         Phone: (412) 315-7272
                                                         Fax: (412) 315-7273

                                                         Counsel for Defendants,
                                                         BUTLER COUNTY DISTRICT ATTORNEY’S OFFICE
                                                         and BUTLER COUNTY, PENNSYLVANIA

{W0154190.1}                                         6
                Case 2:18-cv-01310-MRH Document 52 Filed 12/04/18 Page 7 of 7



                                          CERTIFICATE OF SERVICE

               The undersigned hereby certifies that a true and correct copy of the foregoing

document has been forwarded to all counsel of record by:

                                           U.S. First Class Mail, Postage Paid
                                   _____   Hand Delivery
                                   _____   Certified Mail, Return Receipt Requested
                                   _____   Facsimile Transmittal
                                   _____   UPS Delivery
                                     X     Electronic Filing/Service

at the following address:

Craig L. Fishman, Esquire                               Stephen J. Magley, Esquire
Shenderovich, Shenderovich & Fishman, P.C.              O’Malley & Magley, L.L.P.
11th Floor Law and Finance Building                     5280 Steubenville Pike
429 Fourth Avenue                                       Pittsburgh, PA 15205
Pittsburgh, PA 15219                                    (Counsel for Defendants, David and Christine Seaman)
(Counsel for Plaintiffs)

Joseph V. Charlton, Esquire                             Jennifer M. Swistak, Esquire
617 South Pike Road                                     CIPRIANI & WERNER, P.C.
Sarver, PA 16055                                        650 Washington Road – Suite 700
(Counsel for Defendants, George, Pam and Meghan         Pittsburgh, PA 15228
Villegas)                                               (Counsel for Defendants, Cris and Kimberly Salancy)

Jill D. Sinatra, Esquire                                S. Michael Streib, Esquire
Gilliand Vanasdale Sinatra Law Office, LLC              300 Oxford Drive, Suite 75
1667 Route 228, Suite 300                               Monroeville, PA 15146
Cranberry Township, PA 16066                            (Counsel for Defendants, Cris and Kimberly Salancy)
(Counsel for Defendants, David and Christy Sherk)



                                                    JONESPASSODELIS, PLLC

Date: December 4, 2018                              s/Marie Milie Jones                                ___
                                                    MARIE MILIE JONES, Esquire
                                                    MARIA N. PIPAK, Esquire

                                                    Counsel for Defendants,
                                                    BUTLER COUNTY DISTRICT ATTORNEY’S OFFICE
                                                    and BUTLER COUNTY, PENNSYLVANIA


{W0154190.1}
